Exhibit 10.50

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL STOCK OPTION AWARD

([DATE])

This STOCK OPTION AWARD (this “Award”) is being granted to «Fname» «Lname» (the
“Participant”) as of this      day of             , YYYY (the “Grant Date”) by
THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN &
BRADSTREET CORPORATION 2009 STOCK INCENTIVE PLAN (the “Plan”). Capitalized terms
not defined in this Award have the meanings ascribed to them in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Participant pursuant
to the Plan the right and option (an “Option”) to purchase, subject to the terms
of this Award and the Plan and subject to the vesting provisions of Section 3,
all or any part of the aggregate of «Options» shares of the Company’s common
stock, par value $.01 per share (the “Shares”), at a purchase price per Share of
«$ Grant Price», which is the Fair Market Value per Share on the Grant Date (the
“Option Price”). This Option is a U.S. non-qualified stock option and,
accordingly, does not qualify as an incentive stock option under Section 422 of
the Code.

2. Term of Option. This Option shall expire on the tenth (10) anniversary of the
Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 4 of this Award.

3. Vesting. Except as otherwise provided herein, this Option shall vest in equal
installments on the first, second, third and fourth anniversaries of the Grant
Date (i.e., 25% on each anniversary) and shall be exercisable only to the extent
that it has vested. Except as provided in Section 4(b), this Option shall cease
to vest upon the Participant’s termination of active employment, and may be
exercised after the Participant’s date of termination only as set forth below.

 

-1-



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Vesting and Exercisability Upon Termination of Employment by Death or
Disability. If the Participant’s active employment with the Company and its
Affiliates terminates by reason of death or Disability on or after the first
anniversary of the Grant Date, (i) the unvested portion of such Option shall
immediately vest in full and (ii) such portion may thereafter be exercised
during the shorter of (A) the remaining term of the Option or (B) five years
after the date of termination.

(b) Vesting and Exercisability Upon Termination of Employment by Retirement. If
the Participant’s active employment with the Company and its Affiliates
terminates by reason of Retirement on or after the first anniversary of the
Grant Date, the unvested portion of the Option shall continue to vest (to the
extent that it is not yet vested) and may thereafter be exercised during the
shorter of (i) the remaining term of the Option or (ii) five years after the
date of such termination of active employment (the “Post-Retirement Exercise
Period”), but only to the extent such Option was vested (including any vesting
that occurs during the Post-Retirement Exercise Period) at the time the Option
is exercised; provided, however, that if the Participant dies within the
Post-Retirement Exercise Period, the unexercised portion of the Option may
thereafter be exercised during the shorter of (i) the remaining term of the
Option or (ii) the period that is the longer of (A) five years after the date of
such termination of active employment or (B) one year after the date of death
(the “Special Exercise Period”), but only to the extent such Option was vested
(including any vesting that occurs during the Special Exercise Period) at the
time the Option is exercised.

(c) Effect of Other Termination of Employment. If the Participant’s active
employment with the Company and its Affiliates terminates (i) for any reason
(other than death, Disability or Retirement on or after the first anniversary of
the Grant Date) or (ii) for any reason prior to the first anniversary of the
Grant Date, the unexercised portion of the Option may

 

-2-



--------------------------------------------------------------------------------

thereafter be exercised during the period ending 90 days after the date of such
termination of active employment, but only to the extent such Option was vested
at the time of such termination of active employment.

5. Manner of Exercise.

(a) Option Exercise and Issuance of Shares. Until the Company determines
otherwise, Option exercises and delivery of Shares will be administered by an
independent third-party broker selected from time to time by the Company.

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Company, with
all Applicable Laws including, without limitation, the Company’s insider trading
policy.

6. Tax Withholding.

(a) Regardless of any action the Company or, if different, the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company and/or the Employer. The Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option grant,
including the grant, vesting or exercise of the Option, the subsequent sale of
Shares acquired and the receipt of any dividends; and (2) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant has become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable or tax withholding event, the Company and/or Employer
(or former employer, as

 

-3-



--------------------------------------------------------------------------------

applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Notwithstanding anything to the contrary contained in this Award, it is a
condition to the obligation of the Company to issue and deliver the Shares that
the Participant shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding of Tax-Related Items and
payment on account obligations of the Company and/or the Employer. In this
regard, the Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to withhold all applicable Tax-Related
Items by one or a combination of the following: (1) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer; (2) withholding from proceeds of the sale of the
Shares either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization); or
(3) withholding from Shares to be issued upon exercise of the Option.

(c) To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items (including withholding pursuant to
applicable tax equalization policies of the Company or its Affiliates) by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates. If the obligation for Tax-Related Items is satisfied by
withholding in Shares for tax purposes, the Participant is deemed to have been
issued the full number of Shares that become vested, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Option Price
and/or the Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.

(d) Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously

 

-4-



--------------------------------------------------------------------------------

described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items as described in this
section.

7. Nontransferability of Option. This Option shall not be transferable by the
Participant otherwise than by will, by the laws of descent and distribution and,
during the lifetime of the Participant this Option may only be exercised by the
Participant.

8. Change in Control. If there is a Change in Control of the Company, the
unvested portion of the Option shall become fully vested and exercisable as of
the date of the Change in Control provided the Participant remains in the
continuous employ of the Company or its Affiliates from the Grant Date until the
date of the Change in Control.

9. Change in Capital Structure. The terms of this Option, including the number
of Shares subject to this Option, shall be adjusted in accordance with
Section 13 of the Plan as the Committee determines is equitably required in the
event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of Shares or other similar changes in
capitalization.

10. Privileges of Stock Ownership. The Participant shall not have any of the
rights of a shareholder of the Company with respect to any Shares until the
Shares are issued to the Participant and no adjustment shall be made for cash
distributions in respect of such Shares for which the record date is prior to
the date upon which such Participant or Permitted Transferee shall become the
holder of record thereof.

11. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

 

-5-



--------------------------------------------------------------------------------

12. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award (including the appendix) constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter. To the extent any provision of this Award is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern. Any
action taken or decision made by the Committee arising out of or in connection
with the construction, administration, interpretation or effect of this Award
shall be within its sole and absolute discretion and shall be final, conclusive
and binding on the Participant and all persons claiming under or through the
Participant.

13. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. Participation in the Plan with respect to this Award shall not
entitle the Participant to participate with respect to any other award in the
future or benefits in lieu of Options, even if Options have been granted
repeatedly in the past. Any payment or benefit paid to the Participant with
respect to this Award shall not be considered to be part of the Participant’s
“salary,” and thus, shall not be taken into account for purposes of calculating
any termination indemnity, severance pay, redundancy, dismissal, end of service
payment, bonus, long-term service awards, retirement, pension payment, welfare
benefits, or any other employee benefits. In no event should this Award be
considered as compensation for or relating to, past services for the Company,
the Employer, or any Affiliate of the Company, nor is this Award or the
underlying Shares intended to replace any pension rights or

 

-6-



--------------------------------------------------------------------------------

compensation. All decisions with respect to future Options, if any, will be at
the sole discretion of the Company. In the event that the Participant is not an
employee of the Company, the Award will not be interpreted to form an employment
contract or relationship with the Company or any Affiliate of the Company. The
future value of the underlying Shares is unknown and cannot be predicted with
certainty. If the underlying Shares do not increase in value, the Options will
have no value. If the Participant exercises the Participant’s Option and obtains
Shares, the value of those Shares acquired upon exercise may increase or
decrease in value, even below the Option Price. In consideration of the grant of
Options, no claim or entitlement to compensation or damages shall arise from
termination of the vesting of the Option or cancellation of the Option following
termination of the Participant’s employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Award, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim. In the event of involuntary
termination of the Participant’s employment (whether or not in breach of local
labor laws), the Participant’s right to receive Options and vest in Options
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), the Participant’s right to exercise the
Options after termination of employment, if any, will be measured by the date of
termination of the Participant’s active employment and will not be extended by
any notice period mandated under local law. The Committee shall have the
exclusive discretion to determine when the Participant is no longer actively

 

-7-



--------------------------------------------------------------------------------

employed for purposes of the Participant’s Option or any other Participant
benefits, except to the extent required under applicable law.

14. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

15. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Option by and among, as
applicable, the Employer, and the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company, the Employer, and any Affiliate
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company or an
Affiliate, details of all Options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,

 

-8-



--------------------------------------------------------------------------------

use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired upon exercise of the Option. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.

16. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

17. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan and before taking any action related to the Plan.

 

-9-



--------------------------------------------------------------------------------

18. Language. If the Participant receives this Award or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.

20. Appendix. Notwithstanding any provisions in this Award, the Option shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Option.

21. Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

22. Governing Law.

(a) The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern

 

-10-



--------------------------------------------------------------------------------

exclusively all matters arising out of or relating to this Award, including,
without limitation, its validity, interpretation, construction, performance, and
enforcement.

(b) Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.

(c) Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.

(d) Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (a) the United States
District Court for the District of New Jersey and its appellate courts, and
(b) any court of the State of New Jersey, U.S.A., and its appellate courts, for
the purposes of all legal actions and proceedings arising out of or relating to
this Award.

IN WITNESS WHEREOF, this Stock Option Award has been duly executed as of the
date first written above.

 

THE DUN & BRADSTREET CORPORATION By:  

 

 

-11-



--------------------------------------------------------------------------------

APPENDIX

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

INTERNATIONAL STOCK OPTION AWARD

This Appendix includes additional terms and conditions that govern the Options
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award and the
Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2011. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Participant exercises the Option
and purchases Shares, or when the Participant subsequently sells the Shares
purchased under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment after the Grant Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

BELGIUM

Terms and Conditions

Tax Considerations. If the Option is accepted in writing within 60 days of the
offer date, the Option will be subject to taxation on the 60th day following the
offer date of the Option. If the Participant does not accept the Option in
writing within 60 days of the offer, he or she will likely be taxed at exercise.
Please refer to the Belgium Offer Letter that the Participant will receive along
with his or her grant for a more detailed description of the tax consequences of
choosing to accept the Option within 60 days of the offer date. The Participant
should consult his or her personal tax advisor regarding the tax consequences
and completion of the additional forms.

Termination of Employment. These provisions replace Section 4(b)-(c) of the
Award:

 

-12-



--------------------------------------------------------------------------------

(b) Vesting and Exercisability Upon Termination of Employment by Retirement. If
the Participant’s active employment with the Company and its Affiliates
terminates by reason of retirement (meaning the employee meets the definition of
“Retirement” set forth in the Plan and is eligible for and will receive pension
benefits directly following the termination date of his or her employment
contract)), on or after the first anniversary of the Grant Date, the unvested
portion of the Option shall continue to vest (to the extent not vested) and may
thereafter be exercised during the shorter of (i) the remaining term of the
Option or (ii) five years after the date of such termination of active
employment (the “Post-Retirement Exercise Period”), but only to the extent such
Option was vested (including any vesting that occurs during the Post-Retirement
Exercise Period) at the time the Option is exercised; provided, however, that if
the Participant dies within the Post-Retirement Exercise Period, the unexercised
portion of the Option may thereafter be exercised during the shorter of (i) the
remaining term of the Option or (ii) the period that is the longer of (A) five
years after the date of such termination of active employment or (B) one year
after the date of death (the “Special Exercise Period”), but only to the extent
such Option was vested (including any vesting that occurs during the Special
Exercise Period) at the time the Option is exercised.

(c) Effect of Other Termination of Employment. If the Participant’s active
employment with the Company and its Affiliates terminates (i) for any reason
(other than death, Disability or retirement (as defined in Section 4(b) above)
after the first anniversary of the Grant Date) or (ii) for any reason on or
prior to the first anniversary of the Grant Date, the unexercised portion of the
Option may thereafter be exercised during the period ending 90 days after the
date of such termination of active employment, but only to the extent such
Option was vested at the time of such termination of active employment.

Notifications

Tax Reporting Notification. The Participant is required to report any brokerage
or bank accounts opened and maintained outside Belgium on his or her annual tax
returns.

CHINA

Terms and Conditions

Manner of Exercise. This provision supplements section 5 of the Award:

Due to regulatory requirements, the Participant will be required to exercise the
Option using the cashless sell-all method of exercise. To complete a cashless
sell-all exercise, the Participant agrees to instruct the broker to: (i) sell
all of the Shares issued upon exercise; (ii) use the proceeds to pay the Option
Price, brokerage fees and any applicable Tax-Related Items; and (iii) remit the
balance in cash to the Participant. The Participant will not be permitted to
hold Shares after exercise. Depending on the development of laws and status as a
national of a country other than the People’s Republic of China (“PRC”), the
Company reserves the right to modify the methods of exercising the Option and,
in its sole discretion, to permit cash exercise, cashless sell-to cover exercise
or any other method of exercise and payment of Tax-Related Items permitted under
the Plan.

 

-13-



--------------------------------------------------------------------------------

Exchange Control Restrictions. To the extent Participant is a PRC national he or
she understands and agrees that, due to exchange control laws in China, the
Participant must immediately repatriate the proceeds from the cashless exercise
to China. The Participant further understands that such repatriation of the
proceeds may be effected through a special exchange control account established
by the Company or an Affiliate, and the Participant hereby consents and agrees
that the proceeds from the cashless exercise may be transferred to such special
account prior to being delivered to the Participant. The Company is under no
obligation to secure any exchange conversion rate, and the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions in China. The Participant agrees to bear any currency fluctuation
risk between the time the Shares are sold and the time the sale proceeds are
distributed through any such special exchange account. The Participant further
agrees to comply with any other requirements that may be imposed by the Company
in the future in order to facilitate compliance with exchange control
requirements in China. This restriction will only apply to PRC nationals.

FRANCE

Terms and Conditions

Language Consent

By accepting the Option, Participant confirms having read and understood the
Plan and the Award, including all terms and conditions included therein, which
were provided in the English language. Participant accepts the terms of those
documents accordingly.

En acceptant cette Option, le Participant confirme avoir lu et compris le Plan
et l’accord, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.

Notifications

Exchange Control Information. The Participant must comply with the exchange
control regulations in France. The Participant may hold stock outside France,
provided the Participant declares any bank or stock account opened, held or
closed abroad to the French tax authorities on an annual basis. Furthermore, the
Participant must declare to the customs and excise authorities any cash or
securities the Participant imports or exports without the use of a financial
institution when the value of the cash or securities exceeds €10,000 outside of
the European Union.

HONG KONG

Terms and Conditions

WARNING: This offer of Options and the Shares to be issued upon exercise of the
Options do not constitute a public offer of securities under Hong Kong law and
are available only to employees of the Company or its Affiliates. The contents
of the Award, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance

 

-14-



--------------------------------------------------------------------------------

with and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong. Nor have
the documents been reviewed by any regulatory authority in Hong Kong. The
Options and the Shares to be issued upon exercise of the Options are intended
only for the personal use of each eligible employee of the Employer, the
Company, or its Affiliate and may not be distributed to any other person. If the
Participant is in any doubt about any of the contents of the Award, including
this Appendix, or the Plan, the Participant should obtain independent
professional advice.

Privileges of Stock Ownership. This provision supplements Section 10 of the
Award:

To facilitate compliance with securities laws in Hong Kong, the Participant
agrees not to sell or transfer the Shares issued upon exercise of the Options
within six months of the Grant Date.

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

Securities Law Information. The Option and the Shares to be issued upon exercise
of the Options do not constitute a public offer of securities and are available
only for employees of the Company or an Affiliate.

IRELAND

Notifications

Director Notification Requirement. If the Participant is a director, shadow
director or secretary of an Irish Affiliate, pursuant to Section 53 of the Irish
Company Act 1990, the Participant must notify the Irish company in writing
within five business days of receiving or disposing of an interest in the
Company (e.g., Options, Shares, etc.), or within five business days of becoming
aware of the event giving rise to the notification requirement, or within five
business days of becoming a director or secretary if such an interest exists at
the time. This notification requirement also applies with respect to the
interests of a spouse or minor child whose interests will be attributed to the
director, shadow director or secretary.

ITALY

Terms and Conditions

Manner of Exercise. This provision supplements section 5 of the Award:

Due to regulatory requirements, the Participant will be required to exercise the
Option using the cashless sell-all method of exercise. To complete a cashless
sell-all exercise, the Participant agrees to instruct the broker to: (i) sell
all of the Shares issued upon exercise; (ii) use the

 

-15-



--------------------------------------------------------------------------------

proceeds to pay the Option Price, brokerage fees and any applicable Tax-Related
Items; and (iii) remit the balance in cash to the Participant. The Participant
will not be permitted to hold Shares after exercise. Depending on the
development of local laws, the Company reserves the right to modify the methods
of exercising the Option and, in its sole discretion, to permit cash exercise,
cashless sell-to cover exercise or any other method of exercise and payment of
Tax-Related Items permitted under the Plan.

Data Privacy Consent. This consent replaces Section 15 of the Award:

The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Participant’s
personal data as described in this section of this Appendix by and among, as
applicable, the Employer, the Company and its Affiliate for the exclusive
purpose of implementing, administering, and managing the Participant’s
participation in the Plan.

The Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company or Affiliate, details of
all Options, or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”).

The Participant also understands that providing the Company with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The Controller of personal data processing is The Dun & Bradstreet
Corporation with registered offices at 103 JFK Parkway, Short Hills, New Jersey,
07078, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is D&B Italy SrL, Dun & Bradstreet SrL,
and D&B Services SrL, with registered offices at Via dei Valtorta, 48, 20127
Milano, Italy.

The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Participant understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. The Participant further understands that the Company
and/or any Affiliate will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan, and that the Company or Affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Participant may elect to
deposit any Shares acquired at exercise of the Options. Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Participant’s
participation in the Plan. The Participant understands that these recipients may
be located in or outside the European Economic Area, such as in the United
States or elsewhere. Should the Company exercise its discretion in suspending
all necessary legal

 

-16-



--------------------------------------------------------------------------------

obligations connected with the management and administration of the Plan, it
will delete Data as soon as it has completed all the necessary legal obligations
connected with the management and administration of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right to, including but not limited
to, access, delete, update, correct, or terminate, for legitimate reason, the
Data processing.

Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.

Terms of Grant. By accepting the Option, the Participant acknowledges that
(1) the Participant has received a copy of the Plan and the Award (including
this Appendix); (2) the Participant has reviewed those documents in their
entirety and fully understands the contents thereof; and (3) the Participant
accepts all provisions of the Plan, the Notice of Grant, the Award and this
Appendix. The Participant further acknowledges that the Participant has read and
specifically and expressly approves, without limitation, the following sections
of the Award: Section 6, “Tax Withholding”; Section 13 “No Rights to Continued
Employment”; Section 15, “Data Privacy” as replaced by the above consent;
Section 18 “Language”; and Section 22 “Governing Law.”

Termination of Employment. These provisions replace Section 4(b)-(c) of the
Award:

(b) Vesting and Exercisability Upon Termination of Employment by Retirement. If
the Participant’s active employment with the Company and its Affiliates
terminates by reason of or retirement (meaning the employee meets the definition
of “Retirement” set forth in the Plan, qualifies for “assicurazione generale
obbligatoria per la vecchiaia” following the termination date of his or her
employment contract, and has provided a copy of the “pensionamento” (or
application for retirement starting from the termination date if retirement has
not yet been granted)), on or after the first anniversary of the Grant Date, the
unvested portion of the Option shall continue to vest (to the extend not vested)
and may thereafter be exercised during the shorter of (i) the remaining term of
the Option or (ii) five years after the date of such termination of active
employment (the “Post-Retirement Exercise Period”), but only to the extent such
Option was vested (including any vesting that occurs during the Post-Retirement
Exercise Period) at the time the Option is exercised; provided, however, that if
the Participant dies within the Post-Retirement Exercise Period, the unexercised
portion of the Option may thereafter

 

-17-



--------------------------------------------------------------------------------

[continue to vest and] be exercised during the shorter of (i) the remaining term
of the Option or (ii) the period that is the longer of (A) five years after the
date of such termination of active employment or (B) one year after the date of
death (the “Special Exercise Period”), but only to the extent such Option was
vested (including any vesting that occurs during the Special Exercise Period) at
the time the Option is exercised.

(c) Effect of Other Termination of Employment. If the Participant’s active
employment with the Company and its Affiliates terminates (i) for any reason
(other than death, Disability or retirement (as defined in Section 4(b) above)
after the first anniversary of the Grant Date) or (ii) for any reason on or
prior to the first anniversary of the Grant Date, the unexercised portion of the
Option may thereafter be exercised during the period ending 90 days after the
date of such termination of active employment, but only to the extent such
Option was vested at the time of such termination of active employment.

Notifications

Exchange Control Information. The Participant is required to report in his or
her annual tax return: (a) any transfers of cash or Shares to or from Italy
exceeding €10,000 (or the equivalent amount in U.S. dollars); (b) any foreign
investments or investments held outside of Italy exceeding €10,000 if such
investments (Options, Shares, cash) may give rise to taxable income in Italy
(this will include reporting any vested Options if the value of the Option
(i.e., the difference between the fair market value of the Shares underlying the
vested Option at the end of the year and the exercise price) combined with other
foreign assets exceeds €10,000; and (c) the amount of the transfers to and from
Italy which have had an impact during the calendar year on the Participant’s
foreign investments or investments held outside of Italy. The Participant may be
exempt from the requirement in (a) if the transfer or investment is made through
an authorized broker resident in Italy, as the broker will generally comply with
the reporting obligation on his or her behalf.

JAPAN

Notifications

Exchange Control Notification. If the Participant transfers more than
¥30,000,000 in a single transaction for the purchase of Shares when the
Participant exercises the Option, the Participant must file a Payment Report
with the Ministry of Finance through the Bank of Japan by the 20th day of the
month following the month in which the payment was made. The precise reporting
requirements vary depending on whether the relevant payment is made through a
bank in Japan.

NETHERLANDS

Terms and Conditions

Termination of Employment. These provisions replace Section 4(b)-(c) of the
Award:

 

-18-



--------------------------------------------------------------------------------

(b) Vesting and Exercisability Upon Termination of Employment by Retirement. If
the Participant’s active employment with the Company and its Affiliates
terminates on or after the one year anniversary of the grant due to death,
Disability (as defined in the Plan) or retirement (meaning the employee can meet
the definition of “Retirement” set forth in the Plan and is eligible to receive
and will receive (pre)pension or early retirement benefits directly following
the termination date of his or her employment contract), on or after the first
anniversary of the Grant Date, the unvested portion of the Option may thereafter
be exercised during the shorter of (i) the remaining term of the Option or
(ii) five years after the date of such termination of active employment (the
“Post-Retirement Exercise Period”), but only to the extent such Option was
vested (including any vesting that occurs during the Post-Retirement Exercise
Period) at the time the Option is exercised; provided, however, that if the
Participant dies within the Post-Retirement Exercise Period, the unexercised
portion of the Option may thereafter [continue to vest and] be exercised during
the shorter of (i) the remaining term of the Option or (ii) the period that is
the longer of (A) five years after the date of such termination of active
employment or (B) one year after the date of death (the “Special Exercise
Period”), but only to the extent such Option was vested (including any vesting
that occurs during the Special Exercise Period) at the time the Option is
exercised.

(c) Effect of Other Termination of Employment. If the Participant’s active
employment with the Company and its Affiliates terminates (i) for any reason
(other than death, Disability or retirement (as defined in Section 4(b) above)
after the first anniversary of the Grant Date) or (ii) for any reason on or
prior to the first anniversary of the Grant Date, the unexercised portion of the
Option may thereafter be exercised during the period ending 30 days after the
date of such termination of active employment, but only to the extent such
Option was vested at the time of such termination of active employment.

Notifications

Securities Law Information. The Participant should be aware of the Dutch insider
-trading rules, which may impact the sale of Shares purchased under the Plan. In
particular, the Participant may be prohibited from effecting certain share
transactions if he or she has insider information regarding the Company.

By accepting the Option, the Participant acknowledges having read and understood
this Securities Law Information section and acknowledges that it is his or her
responsibility to comply with the following Dutch insider trading rules.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing Company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing Company to which the securities relate or the trade in securities issued
by such Company, which has not been made public and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. The insider could be any employee of any Affiliate in the
Netherlands who has inside information as described herein.

 

-19-



--------------------------------------------------------------------------------

Given the broad scope of the definition of inside information, certain employees
working at a Affiliate in the Netherlands (including the Participant) may have
inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when the Participant had
such inside information.

If the Participant is uncertain whether the insider-trading rules apply to him
or her, then Participant should consult with his or her personal legal advisor.

SINGAPORE

Terms and Conditions

Securities Law Information. The Option is being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that such Option grant is subject to
section 257 of the SFA and the Participant will not be able to make any
subsequent sale in Singapore, or any offer of such subsequent sale of the Shares
underlying the Option unless such sale or offer in Singapore is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the SFA (Chapter 289, 2006 Ed.).

Notifications

Director Notification Requirement. Directors of a Singaporean Affiliate are
subject to certain notification requirements under the Singapore Companies Act.
Directors must notify the Singapore Affiliate in writing of an interest (e.g.,
Options, Shares, etc.) in the Company or any Affiliate within two (2) days of
(i) its acquisition or disposal, (ii) any change in previously disclosed
interest (e.g., when Shares acquired at exercise are sold), or (iii) becoming a
director.

Insider Trading Notification. The Participant should be aware of the Singapore
insider trading rules, which may impact the acquisition or disposal of Shares or
rights to Shares under the Plan. Under the Singapore insider-trading rules, the
Participant is prohibited from selling Shares when the Participant is in
possession of information which is not generally available and which the
Participant knows or should know will have a material effect on the price of
Shares once such information is generally available.

UNITED ARAB EMIRATES

There are no country-specific provisions.

 

-20-



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms and Conditions

Tax Withholding. This provision supplements the Section 6 of the Award:

The Participant agrees that, if the Participant does not pay or the Employer or
the Company does not withhold from the Participant the full amount of income tax
that the Participant owes at exercise of the Option, or the release or
assignment of the Option for consideration, or the receipt of any other benefit
in connection with the Option (the “Taxable Event”) within 90 days after the
Taxable Event, or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, then the amount that should have
been withheld shall constitute a loan owed by the Participant to the Employer,
effective 90 day after the Taxable Event. The Participant agrees that the loan
will bear interest at the then current rate of Her Majesty’s Revenue and Customs
(“HMRC”) and will be immediately due and repayable by the Participant, and the
Company and/or the Employer may recover it at any time thereafter by withholding
the funds from salary, bonus or any other funds due to the Participant by the
Employer, by withholding in Shares issued upon exercise of the Option or from
the cash proceeds from the sale of Shares or by demanding cash or a cheque from
the Participant. The Participant also authorizes the Company to delay the
issuance of any Shares unless and until the loan is repaid in full.

Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and income tax is not collected from or paid by the
Participant within 90 days of the Taxable Event, the amount of any uncollected
income tax may constitute a benefit to the Participant on which additional
income tax and national insurance contributions may be able. The Participant
acknowledges that the Company or the Employer may recover any such additional
income tax and national insurance contributions at any time thereafter by any of
the means referred to in Section 6 of the Award. However, the Participant is
also responsible for reporting and paying any income tax and national insurance
contributions due on this additional benefit directly to HMRC under the
self-assessment regime.

Termination of Employment. Section 4(b) does not apply to Participants employed
in the United Kingdom and Section 4(c) is replaced with the following provision:

(c) Effect of Other Termination of Employment. If the Participant’s active
employment with the Company and its Affiliates terminates (i) for any reason
(other than death or Disability) on or after the first anniversary of the Grant
Date or (ii) for any reason prior to the first anniversary of the Grant Date,
the unexercised portion of the Option may thereafter be exercised during the
period ending 90 days after the date of such termination of active employment,
but only to the extent such Option was vested at the time of such termination of
active employment. Notwithstanding any provision in the Plan to the contrary,
due to legal restrictions, if the Participant’s active employment with the
Company and its Affiliates terminates for reason of Retirement on or after the
first anniversary of the Grant date, the vesting of the Option shall not be
accelerated; however, the Participant may exercise any unexercised

 

-21-



--------------------------------------------------------------------------------

Option during the period ending 90 days after the date of such termination of
active employment to the extent such Option was vested at the time of such
termination of active employment.

 

-22-